              Case 1:21-cv-00331-JEB Document 7 Filed 02/05/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF COLUMBIA


CHINATOWN SERVICE CENTER, et al.

                  Plaintiffs,
                                                           Case No.: 1:21-cv-00331
         v.

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, NORRIS
COCHRAN, in his official capacity as Acting
Secretary of Health and Human Services,

                  Defendants.


  MOTION FOR ADMISSION PRO HAC VICE OF ATTORNEY ANTHONY JARBOE

         Pursuant to Local Civil Rule 83.2(d), Harvey L. Reiter, a member of the bar of this Court

and counsel for Plaintiffs, hereby moves for the admission pro hac vice of Anthony Jarboe in the

above-captioned case. In support of this motion, the undersigned states as follows:

         1.       Anthony Jarboe is an attorney with Stinson LLP's St. Louis, Missouri office

located at 7700 Forsyth Blvd., Suite 1100, St. Louis, MO 63105.

         2.       As set forth in the attached declaration, Anthony Jarboe is an active member in

good standing of the state bar of Missouri and Illinois, as well the bars of the U.S. District Courts

for the Eastern District of Missouri, the Southern District of Illinois, and the 8th Circuit Court of

Appeals. He is also a member of the state bar of Virginia, although currently inactive.

         3.       Anthony Jarboe does not seek to be admitted generally, but for purposes of this

case only.

         Movant respectfully requests that this Court enter an order permitting Anthony Jarboe to

appear pro hac vice in the above-captioned case.




CORE/9990000.7242/164893028.1
             Case 1:21-cv-00331-JEB Document 7 Filed 02/05/21 Page 2 of 3




DATED: February 5, 2021                   Respectfully submitted,

                                          /s/ Harvey L. Reiter
                                          HARVEY L. REITER
                                          (SBN DC 232942)
                                          STINSON LLP
                                          1775 Pennsylvania Ave., NW Suite 800
                                          Washington, DC 20005
                                           harvey.reiter@stinson.com

                                          Counsel for Plaintiff




                                          2
CORE/9990000.7242/164893028.1
             Case 1:21-cv-00331-JEB Document 7 Filed 02/05/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I hereby certify that on February 5, 2021, the foregoing was electronically filed with the

Clerk of Court using the Court’s CM/ECF system that will automatically send email notification

of such filing to all counsel of record, and that a copy will be mailed, postage-prepaid to:


U.S. Department of Health and Human Services
Hubert H. Humphrey Building
200 Independence Ave. SW
Washington, D.C. 20201

Norris Cochran
Acting Secretary of Health and Human Services
U.S. Department of Health and Human Services
Hubert H. Humphrey Building
200 Independence Ave. SW
Washington, D.C. 20201

Acting U.S. Attorney General Monty Wilkinson
U.S. Department of Justice
950 Pennsylvania Ave. NW
Washington, DC 20530

U.S. Attorney for the District of Columbia
Judiciary Center Building
555 Fourth St. NW
Washington, DC 20530




                                               /s/Harvey L. Reiter
                                               HARVEY L. REITER




CORE/9990000.7242/164893028.1
